Citation Nr: 1725978	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pancreatitis, claimed as due to herbicide exposure or secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure or secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The March 2006 rating decision denied entitlement to service connection for pancreatitis and denied a TDIU.  A notice of disagreement was received in October 2006, a statement of the case was issued in September 2007, and a substantive appeal was received in October 2007. 

The June 2009 rating decision denied entitlement to service connection for hypertension.  A notice of disagreement was received in August 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in May 2010.

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In a March 2009 decision, the Board, in relevant part, denied entitlement to service connection for pancreatitis with a pancreatic cyst and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated December 2009, granted a Joint Motion for Remand, vacated the Board's decision and remanded the matter for compliance with the instructions in the joint motion.  In June 2010, the Board remanded the case to the RO for additional development consistent with the December 2009 Court Order.

In April 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Louis RO.  A transcript of the hearing has been prepared and associated with the claims file.

In November 2014, the Board entered a decision that, in relevant part, denied entitlement to service connection for pancreatitis and remanded the issues of entitlement to service connection for hypertension and entitlement to TDIU.

The Veteran appealed the November 2014 Board decision to the Court, which by order dated November 2015, granted a Joint Motion for Partial Remand that, in relevant part, vacated and remanded that part of the Board decision that denied entitlement to service connection for pancreatitis.  The case was subsequently returned to the Board, which remanded the pancreatitis claim in May 2016.

The case has subsequently been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's hypertension did not have its onset during service or within one year of separation and is not otherwise related to a disease, injury, or exposure of service origin.

2.  The evidence shows that the Veteran's pancreatitis did not have its onset during service and is not otherwise related to a disease, injury, or exposure of service origin.

3.  The Veteran's service-connected disabilities have not been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2016).

2.  Pancreatitis was not incurred in active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2003, July 2005, March 2006, and February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A .

I.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as hypertension, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In order to be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran in this case is verified to have such service and is therefore presumed to have been exposed to Agent Orange.

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010.  75 Fed. Reg. 53202 (August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  
	
Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

A.  Hypertension

The Veteran in the case at hand has attributed his hypertension to in-service Agent Orange exposure or to his service-connected coronary artery disease.  There is no dispute that the Veteran currently has hypertension.  (See October 2015 VA hypertension examination report.)  The Veteran does not contend, and the evidence does not demonstrate, that the Veteran suffered from hypertension during service or within one year of separation from service.  (See service treatment records.)  Rather, the record reflects that the Veteran was first diagnosed with, and treated for, hypertension in 1997.  (See October 2015 VA hypertension examination report.)

In October 2015, a VA examiner opined that the Veteran's hypertension is less likely than not caused by the claimed in-service injury, event, or illness.  He diagnosed essential hypertension and noted that no direct service causation or aggravation is evident.  He noted that objective literature fails to find definitive correlation with Agent Orange exposure and hypertension development.  He also noted that hypertension is a major risk factor for coronary artery disease development and that the coronary artery disease process with a preserved left ventricular function is not causative or aggravative with regards to hypertension.  (See October 2015 VA medical opinion disability benefits questionnaire.)  This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and on interview and examination of the Veteran.  It also contains a rationale that explains the basis of this opinion with reference to the facts of the Veteran's case and to pertinent medical principles.

The only contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

The Board finds that the probative and competent evidence of record reflects that the Veteran's hypertension is not etiologically related to service, to include as due to Agent Orange exposure or service-connected coronary artery disease.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

B.  Pancreatitis

There has been no specific determination from the Secretary that a presumption of service connection is warranted for pancreatitis based on in-service herbicide exposure.  The Veteran may, however, attempt to establish that there was an actual relationship between his presumed herbicide exposure and his pancreatitis.  

The record reflects that the Veteran suffered his first bout of pancreatitis and pseudocyst of the pancreas in approximately 1985.  
	
An April 1986 record from Dr. E.P.R. notes that the Veteran was treated for severe abdominal pain in May 1985 and was felt to have pancreatitis.  It was noted that "[t]he episode began at that time when he had been drinking very large amounts of beer, particularly on the weekends."  The impression was "[a]cute pancreatitis probably due to ethanol intake.  Rule out other cause of pancreatitis." 

A June 1986 record from the Veteran's private treatment provider notes that the Veteran "has been a rather heavy drinker in the past and I suspect that his pancreatitis is on the basis of ethanol abuse."  

A September 1987 private record notes that the Veteran was hospitalized with recurrent pancreatitis and that he had had multiple bouts of pancreatitis in the past year, initially attributed to alcohol.  It was noted that the Veteran had denied alcohol consumption at the time of the September 1986 admission, but his wife later confirmed that he had continued to drink.  It was noted that the physician had decided that he would only treat the Veteran's recurrent bouts of pancreatitis symptomatically until it was evident that the Veteran had stopped drinking.

A September 1987 private record from Dr. S.S. notes that the Veteran "has had recurrent episode of pancreatitis since 1986.  His initial one and subsequent episodes of pancreatitis were attributed primarily to excessive alcohol abuse."  It was also noted that the Veteran "denies using alcohol recently and really has not had an attack since January, 1987."  

A January 1988 record from Dr. T.B.C. notes that the Veteran "has a history of recurrent pancreatitis which was attributed to ethanol abuse in the past although he has not drunk for a long time now."  

A February 1989 private medical record notes that the Veteran has a one-year history of diabetes mellitus.  

An October 1989 letter from Dr. T.B.C. states that the Veteran "has a history of previous chronic pancreatitis with resulting exocrine pancreas deficiency and subsequent diabetes mellitus."

A September 1997 private medical record notes that the Veteran had a history of insulin dependent diabetes mellitus that was due to exocrine pancreas deficiency associate with previous pancreatitis.  

An April 1999 VA medical record notes that the Veteran has a history of alcohol consumption with resultant pancreatic pseudocyst and has resultant diabetes.  

A January 2001 private treatment record from Dr. T.B.C. notes that the Veteran "does have diabetes mellitus due to exocrine pancreas deficiency associated with pancreatitis."  

A September 2005 VA examination report notes that the Veteran was treated for acute pancreatitis in the mid-1980s.  It was noted that extensive surgery was performed, including multiple drainage sites for acute pancreatitis.  He was noted to have "eventually recovered but became diabetic."  No current diagnosis of pancreatitis was made as a result of this examination.  

A September 2006 VA medical record from the Veteran's primary care physician notes that the Veteran is now service connected for PTSD and is trying to get service connected for diabetes, however, he had significant pancreatitis and pseudocyst that caused his diabetes mellitus, was a significant alcohol abuser, and just does not seem to understand that the damage from the alcohol is what impacted his pancreas which then caused his diabetes mellitus.  

In an April 2007 letter, Dr. J.P.W. stated the he had been the Veteran's physician over the past eight years.  He reported that the Veteran served in Vietnam and that the Veteran was exposed to Agent Orange in Vietnam.  He noted that the Veteran's military service and his exposure to Agent Orange could have been the triggering factor for the Veteran's bout of pancreatitis in 1986.

In the February 2008 letter, Dr. J.P.W. stated that the Veteran's attack of pancreatitis in April 1986 is believed to be secondary to Agent Orange exposure.  He went on to state that from prior readings and published data, it is thought that the pancreatitis is related directly to Agent Orange exposure, which occurred during the Veteran's service in Vietnam.

The Board finds that the above evidence does not establish a relationship between the Veteran's pancreatitis and his military service, to include his conceded Agent Orange exposure.  The physicians who have asserted a link between the Veteran's pancreatitis and herbicide exposure have provided no medical basis for drawing such a conclusion.  Even though multiple opinions of record assert medical evidence of an actual connection between Agent Orange exposure and pancreatitis, the literature that has been submitted in support of this proposition does not actually assert such a relationship.  Rather, the literature that has been submitted on this question involves the relationship between Agent Orange exposure and diabetes mellitus and is not relevant to the question of whether there is a link between herbicide exposure and pancreatitis.  Furthermore, the opinions in this case in support of the Veteran's claim do not discuss the Veteran's post-service alcohol abuse, which has been repeatedly identified by multiple treatment providers as the cause of his pancreatitis.  

Furthermore, Dr. J.P.W. did not discuss the substantial medical evidence indicating that the Veteran's pancreatitis disability was caused by the Veteran's alcohol abuse.  Numerous private medical records, including records dated in June 1986, September 1986, January 1987, and September 1987 stated that the Veteran's pancreatic disability was caused by the Veteran's alcohol abuse.  In fact, a September 1986 private medical record states that the physician had decided that he would only treat the Veteran's recurrent bouts of pancreatitis symptomatically until it was evident that the Veteran had stopped drinking.  Here, the Board finds the medical evidence contemporaneous to the Veteran's development and treatment for pancreatic disability to be the most credible and probative concerning the etiology of the Veteran's pancreatic disability.  The Board finds that the most credible evidence indicates that the Veteran's development of pancreatitis with pancreatic cyst had nothing to do with exposure to Agent Orange.

In response to the November 2015 Joint Motion, the Board has obtained an opinion with respect to whether the Veteran's alcohol abuse was caused or aggravated by his service-connected PTSD.  

Special considerations apply to claims involving alcoholism or drug abuse.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, a veteran can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen, 237 F.3d at 1381.  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The July 2016 VA PTSD examination report addresses the question of whether there is a relationship between the Veteran's PTSD and his alcohol abuse.  Based on a review of the record and interview and examination of the Veteran, the examiner opined that it is less likely than not that the Veteran's abuse of alcohol was caused by or is a symptom of his PTSD.  The examiner also opined that it is less likely than not that the Veteran's abuse of alcohol was aggravated due to or as a result of his PTSD. 

The examiner provided a highly-detailed rationale that incorporates the particulars of the Veteran's history.  In brief, she noted that the Veteran had been drinking one to two beers per day prior to enlistment and concluded that the Veteran's alcohol use disorder preceded his time in service, and thus preceded his PTSD.  She opined that his in-service increase of alcohol was a behavioral choice to cope with situational stressors, as his use of alcohol significantly decreased upon his return from Vietnam.  She noted that the Veteran became sober in 1986.  Therefore, the Veteran's alcohol abuse was not aggravated by his PTSD.  

This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and on interview and examination of the Veteran.  It also contains a rationale that explains the basis of this opinion with reference to the facts of the Veteran's case and to pertinent medical principles.  

The only contrary opinion comes from the Veteran himself.  As a layperson, however, the Veteran does not possess the necessary expertise to provide a medical opinion on a question on the relationship, if any, between the Veteran's alcohol abuse and his PTSD.  

In short, the Board finds that entitlement to service connection for pancreatitis, to include on a direct basis, on a secondary basis, or on a presumptive basis, is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against this claim and, therefore, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). Accordingly, entitlement to service connection for pancreatitis must be denied.

II.  TDIU

The Veteran has also claimed entitlement to a TDIU.  

A TDIU is assigned when the service-connected disability or disabilities at issue result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

During the relevant period, the Veteran was in receipt of a combined 40 percent rating from June 7, 2005, through September 29, 2005; a combined 50 percent rating from September 30, 2005, through June 16, 2010; and a combined 70 percent rating on and after June 17, 2010.  He has been in receipt of a 30 percent rating for PTSD throughout the appeal.  His only other service-connected disability is coronary artery disease, status post myocardial infarction, for which he was in receipt of a 10 percent rating prior to September 30, 2005; a 30 percent rating from September 30, 2005, through June 16, 2010; and a 60 percent rating on and after June 17, 2010.

The Board only meets the schedular TDIU criteria on and after June 17, 2010.  In any event, for the entire appeals period, the Board must determine whether the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.

The Board notes that, on both his June 2005 and August 2005 claim forms, the Veteran listed diabetes mellitus as being a disability that prevents him from securing or following substantially gainful employment.  Because, however, the Veteran is not service-connected for diabetes, the disabling effects from this disability may not be considered when determining whether TDIU is warranted.  Nor may the Board consider the effects of the Veteran's pancreatitis or hypertension, for which service connection was denied above.  Finally, even though the Veteran has been granted entitlement to disability benefits by the Social Security Administration (SSA), the Board notes that this grant was for pancreatitis and diabetes mellitus, disabilities for which service connection is not in effect.  Therefore, the Veteran's SSA records are of limited value for this particular issue.

The Veteran reported that he last worked in April 1986 as a production worker and that he possesses a high school education.  

A September 2005 VA general medical examination report opines that the Veteran has retained the ability to lift and carry at least 20 pounds on an occasional basis; stand at least four hours daily with ordinary rest periods; and sit for six to eight hours daily with ordinary rest periods.  He is independently ambulatory and would have no problems communicating or travelling.  He has retained all of his fine manipulative skills of the upper extremities for fine and gross motor activities.  There were no limitations imposed from his diabetes as to foot controls, either.  The Board notes that the above limitations include consideration of the Veteran's diabetes.  The Veteran's actual limitations due to his coronary artery disease are presumably less severe than the limitations noted above.  There are very few pieces of evidence, however, that describe the effect of the Veteran's coronary artery disease alone.  The above description, however, provides a baseline level of impairment for the Veteran's coronary artery disease, but the Board must also be mindful that this description contemplates the disabling effects of diabetes mellitus.

An October 2005 VA PTSD examination report notes that the Veteran denied problems in performing activities of daily living.  It notes that he performs significant housework, routinely cooking dinner for his wife, performing yardwork, tilling the garden, doing laundry, vacuuming, and dusting without a problem.  He reported that he is able to manage his own money and denied any perception of problems with memory or concentration.  He believes he has no mental impairment that would impair his ability to work.  

VA examination reports dated in October 2005, May 2007, and October 2012 all note a history of PTSD and alcohol abuse rather than current disability, and they therefore describe no impairment in his ability to secure and maintain substantially gainful employment as a result of psychiatric disability.

A February 2011 VA ischemic heart disease examination report notes that the Veteran's ischemic heart disease does not impact his ability to work.  It was noted that his chemical stress testing estimates he can do slow steps and light slow house and yard work.  

According to an October 2012 VA PTSD examination report, the Veteran reported that he has not been employed since 1986 and that his doctor has stated that he does not want the Veteran to seek employment until his diabetes is well-controlled.

Based on the above evidence, the Board finds that entitlement to a TDIU is not warranted.  This evidence reflects no impairment in the Veteran's cognitive abilities to perform occupational tasks.  It also reflects that the Veteran's coronary artery disease does not preclude him from performing physical labor.  While extrapolations made based on chemical stress testing indicate that the Veteran's ability to perform physical labor may be impacted, such evidence still reflects an ability to perform sedentary labor and light to medium physical labor.  In practice, the Veteran's ability to perform activities of daily living, including significant amounts of housework, demonstrate that he is able to engage in physical labor.

More broadly, the medical reports during the pendency of this appeal do not otherwise suggest that the impairments caused by his psychiatric symptoms and coronary artery disease, alone, preclude substantially gainful employment.  Accordingly, the Board must find that referral for TDIU consideration on an extraschedular basis prior to June 17, 2010, is not warranted, and that entitlement to a schedular TDIU on and after June 17, 2010, is not warranted.

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for pancreatitis, claimed as due to herbicide exposure or secondary to service-connected PTSD, is denied.

Entitlement to service connection for hypertension, claimed as due to herbicide exposure or secondary to service-connected disabilities, is denied.

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


